Case 6:17-cv-01542-GAP-DCI Document 216 Filed 10/30/18 Page 1 of 6 PageID 6638



                            IN THE UNITED STATES DISTRICT COURT OF
                                THE MIDDLE DISTRICT OF FLORIDA
                                       ORLANDO DIVISION

 ORANGE LAKE COUNTRY CLUB,                            CASE NO.: 17-cv-1542-Orl-31DCI
 INC., a Florida corporation, and WILSON
 RESORT FINANCE, L.L.C., a Delaware
 limited liability company,

                         Plaintiffs,
 v.

 REED HEIN & ASSOCIATES, LLC d/b/a
 TIMESHARE EXIT TEAM; MITCHELL
 REED SUSSMAN d/b/a MITCHELL
 REED SUSSMAN & ASSOCIATES; and
 SCHROETER GOLDMARK & BENDER,
 P.S.; BRANDON REED; TREVOR HEIN;
 and THOMAS PARENTEAU,

                           Defendants.
                                                 /

      PLAINTIFFS’ MOTION TO COMPEL DEFENDANT MITCHELL REED SUSSMAN
         D/B/A MITCHELL REED SUSSMAN TO COMPLY WITH THE COURT’S
                    AUGUST 3, 2018 SANCTIONS ORDER [DE 145]

          Pursuant to Federal Rule of Civil Procedure 37(b) or, in the alternative, the Court’s

 inherent authority, Plaintiffs Orange Lake Country Club, Inc. and Wilson Resort Finance, LLC

 (“OLCC” or “Plaintiffs”) move to compel Defendant Mitchell Reed Sussman d/b/a Mitchell

 Reed Sussman & Associates (“Sussman” or “Defendant”) to comply with the Court’s August 3,

 2018 Sanctions Order DE 145. Plaintiffs specifically move for entry of an order requiring

 payment of the sanctions within ten (10) days of the entry of an order on this Motion and for any

 further relief the Court deems appropriate.

                                         INTRODUCTION

          This is the third occasion in which Sussman’s failure to comply with his obligations

 warrants judicial intervention and the second time in which he openly defies a Court Order.




 36199849:2 38080:0029
Case 6:17-cv-01542-GAP-DCI Document 216 Filed 10/30/18 Page 2 of 6 PageID 6639



 Sussman’s defiance has been a common theme throughout this proceeding and has needlessly

 increased the costs and judicial labor expended in this dispute. While the Court has endeavored

 to deter these dilatory discovery practices, Sussman continues to defy the Orders meant to

 suppress his behavior. Indeed, while OLCC has requested payment on multiple occasions of the

 monetary sanctions this Court imposed on August 3, 2018, Sussman has failed satisfy this

 obligation. Sussman must be required to comply with the August 3, 2018 Order, which awarded

 Plaintiffs a total of $19,777.50 in attorney’s fees pursuant to Rule 37(a)(5)(A).

                                   MEMORANDUM OF LAW

 I.       FACTS AND PROCEDURAL HISTORY

          On December 18, 2017, Plaintiffs served Sussman with interrogatories and a First

 Request for Production tailored to the allegations in the Amended Complaint. On January 18,

 2018, Sussman served discovery responses that were wholly deficient and contained numerous

 boilerplate and inapplicable objections. Ex. 1. Sussman did not produce a single document and

 objected, in whole or in part, to a majority of the requests contained in the First Request for

 Production. And, while claiming that the attorney-client privilege and work product doctrine

 applied to a majority of the documents or information requested, Sussman did not comply with

 this Court’s Standing Order that required him to provide a privilege log simultaneously with the

 written discovery responses. Even after extensive efforts to meet and confer, Sussman refused to

 address any of these deficiencies and advised that he stood by his objections.

          On April 27, 2018, Plaintiffs filed a Motion to Compel against Sussman due to his

 deficient discovery responses, failure to produce any documents, and refusal to resolve any of the

 issues raised by Plaintiffs. DE 77. Sussman did not respond to the Motion to Compel and, on

 May 30, 2018, the Court held a hearing. See Ex. 2, Hr’g Tr. (5/30/2018). At the hearing,




                                                  2
 36199849:2 38080:0029
Case 6:17-cv-01542-GAP-DCI Document 216 Filed 10/30/18 Page 3 of 6 PageID 6640



 Sussman’s counsel declined to provide any argument opposing Plaintiffs’ Motion to Compel. Id.

 at 73:1-25.       The Court granted the motion in its entirety—except that Sussman was still

 permitted to withhold or redact documents on the basis of attorney-client privilege and work

 product so long as the privilege objections were listed on a privilege log. Ex. 3, DE 103.

          The Court also found that Sussman’s failure to respond to discovery was unjustified and

 granted Plaintiffs’ request for attorney’s fees. DE 103. After Plaintiffs’ efforts to meet and

 confer regarding the amount of the fees failed, Plaintiffs filed a motion to determine the amount

 of the fees Sussman owed in connection with the April 27, 2018 Motion to Compel. DE110.

 Even though he moved for an extension of time, Sussman did not respond to the motion to

 determine the amount of the fees. DE 112. On August 3, 2018, the Court issued an Order

 granting Plaintiffs’ motion in part and ordering Sussman to pay $19,777.50 as a sanction

 (“August Sanctions Order”) for his unjustified failure to respond to discovery.          DE 145.

 Pursuant to the August Sanctions Order, on August 24, 2018, Plaintiffs requested that Sussman

 pay the $19,777.50 sanctions by September 7, 2018. Ex. 4. Sussman did not remit the required

 payment and, on September 14, 2018, Plaintiff again requested that Sussman comply with the

 August Sanctions Order by October 5, 2018. Ex. 5. Despite promising that payment would be

 forthcoming, to date Sussman has failed to comply with the August Sanctions Order.

 II.      ARGUMENT

          Unlike contempt orders, monetary sanctions issued under Rule 37(a) “lack any

 prospective effect and [are] not designed to compel compliance.” See Cunningham v. Hamilton

 Cty. Oh., 527 U.S. 198, 207 (1999). These monetary sanctions aim to “protect courts and

 opposing parties from delaying and harassing tactics during the discovery process.” Id. at 199.

 Consistent with this policy objective, in 1999, the Supreme Court recognized that orders




                                                 3
 36199849:2 38080:0029
Case 6:17-cv-01542-GAP-DCI Document 216 Filed 10/30/18 Page 4 of 6 PageID 6641



 imposing sanctions pursuant to Rule 37(a) are not immediately appealable. Id. at 208.             A

 contrary finding “would undermine the very purposes of Rule 37(a)” and eviscerate “the trial

 judge’s discretion to structure a sanction in the most effective manner.” Id. at 209.

          The Court’s “broad discretion to control discovery” includes, not only the power to

 impose sanctions, but also the authority to compel compliance with those sanctions orders. Ebeh

 v. Tropical Sportwear Int’l Corp., 199 F.R.D. 696, 698 (M.D. Fla. 2001). As such, “[d]istrict

 courts may require a plaintiff to pay any sanctions it imposes as a condition of prosecuting his

 case.” Id. Although a severe sanction, if a litigant is “ordered to pay costs by a certain date, and

 fails to do so, dismissal is then appropriate.” Id. (citing Moon v. Newsome, 863 F. 2d 835, 837

 (11th Cir. 1989) (“Dismissal of an action for failure to comply with court-ordered sanctions is

 permitted under” Rule 41(b))).

          Here, the Court should exercise its “broad authority to control discovery” to require

 Sussman to comply with the August Sanctions Order. Sussman’s failure to communicate with

 opposing counsel and respond to the Court’s Orders has been a common theme throughout this

 case. First, on January 18, 2018, Sussman served discovery responses that asserted improper

 boilerplate objections and did not comply with the Standing Order’s requirements. Ex. 1.

 Second, even after extensive meet and confer efforts, Sussman refused to remedy these

 deficiencies. Third, Sussman failed to respond to the Plaintiffs’ Motion to Compel and at the

 hearing was unable to defend the boilerplate objections asserted in response to the First Request

 for Production. Ex. 2. Fourth, Sussman failed to comply with the deadlines set forth in the

 Court’s Order granting Plaintiffs’ first Motion to Compel, which caused Plaintiffs to file yet

 another Motion for Sanctions and to Compel. DE 179, 180. On September 28, 2018, the Court

 again granted OLCC’s motion and imposed additional sanctions on Sussman for his unjustified




                                                  4
 36199849:2 38080:0029
Case 6:17-cv-01542-GAP-DCI Document 216 Filed 10/30/18 Page 5 of 6 PageID 6642



 failure to comply with his discovery obligations. DE 196. Now, in addition to failing to comply

 with discovery and despite the Court’s imposition of further sanctions, Sussman has refused to

 comply with the August Sanctions Order.

          Before issuing the August Sanctions Order, the Court provided Sussman an opportunity

 to justify his failure to comply with discovery. Ex. 2. Sussman failed to provide any explanation

 for his discovery deficiencies the same way he has failed to pay the August Sanctions Order. Id.

 Sussman’s disregard of the Court’s Sanctions Order undermines the goal of Rule 37, which is to

 deter “delaying and harassing tactics during the discovery process.” Cunningham, 527 U.S. 198

 at 208. Sussman’s failure to pay the monetary sanctions is consistent with the defiance he has

 openly displayed throughout this proceeding. Indeed, even after the Court ordered him to

 produce a privilege log to substantiate his objection, Sussman refused to do so leading to another

 motion, another hearing, another order, and another sanctions award he will again disregard. DE

 179, 180, and 196. In light of Sussman’s contumacious disregard of his obligations and defiance

 of this Court’s authority, the Court should exercise its authority and require Sussman to comply

 with the August Sanctions Order by a date certain. DE 145.

 III.     CONCLUSION

          Plaintiffs respectfully request that this Court enter an Order requiring Sussman to comply

 with the August Sanctions Order within ten days of the entry of an order on this Motion.

 IV.      LOCAL RULE 3.01(g) CERTIFICATION

          Pursuant to Local Rule 3.01(g), counsel for Plaintiffs certifies that, as detailed above,

 counsel for Plaintiffs and Sussman conferred regarding the subject of this Motion on, at least,

 August 24, 2018, September 28, 2018, and October 5, 2018.                  Ex. 6. During those

 communications, counsel for Sussman advised that he had requested that the insurance carrier




                                                  5
 36199849:2 38080:0029
Case 6:17-cv-01542-GAP-DCI Document 216 Filed 10/30/18 Page 6 of 6 PageID 6643



 pay the August Sanctions Order. On October 19, 2018, counsel for Sussman advised that

 Plaintiffs would receive payment of the award by the following week. To date, Plaintiffs have

 not received any payment in satisfaction of the August Sanctions Order.


 DATED this 30th day of October, 2018               Respectfully submitted,


                                             By: ___/s/ Jeffrey A. Backman
                                                    RICHARD W. EPSTEIN
                                                    (Trial Counsel)
                                                    Florida Bar No. 229091
                                                    JEFFREY A. BACKMAN
                                                    Florida Bar No. 662501

                                                    GREENSPOON MARDER, LLP
                                                    201 E. Pine Street
                                                    Orlando, FL 32801
                                                    (407) 425-6559

                                                    and

                                                    200 E. Broward Blvd., Suite 1800
                                                    Ft. Lauderdale, FL 33301
                                                    (954) 491-1120
                                                    richard.epstein@gmlaw.com
                                                    jeffrey.backman@gmlaw.com


                                  CERTIFICATE OF SERVICE

          I HEREBY CERTIFY that on October 30, 2018, the foregoing was electronically filed

 with the clerk of the court using the CM/ECF Portal, which will send notice of filing and a

 service copy to all counsel of record.

                                                    By: /s/ Jeffrey A. Backman
                                                      JEFFREY A. BACKMAN




                                                6
 36199849:2 38080:0029
